The relief described hereinbelow is SO ORDERED.

Signed December 17, 2018.


                                                __________________________________
                                                             Ronald B. King
                                                  Chief United States Bankruptcy Judge




                IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION

IN RE:                                          §      CASE NO. 15-60755
                                                §
ROBERT COREY ALFORD AND                         §
HARRIET ANNE ALFORD                             §
                                                §
DEBTORS                                         §      CHAPTER 13

                    ORDER GRANTING MOTION TO MODIFY
                      A CONFIRMED CHAPTER 13 PLAN

       On this day came to be heard the Motion to Modify Chapter 13 Plan (hereinafter

referred to as the "Motion") filed by Robert Corey Alford and Harriet Anne Alford, the

Debtors in the above referenced bankruptcy case (hereinafter referred to as "Debtors").

The Court, after considering the Motion, determines that it should be granted and orders

as follows:

       ORDERED that the Debtors' Chapter 13 Plan is modified as provided in the

Motion.
       IT IS FURTHER ORDERED that conduit mortgage payments will be made to the

Debtors' mortgage company, Wells Fargo Bank, N.A. beginning with the January 2019

mortgage payment. The mortgage payments are currently $1,286.32 a month.

       IT IS FURTHER ORDERED that post-petition arrears of $4,109.43 on the

Debtors' mortgage with Wells Fargo Bank, N.A. shall be included in and paid through the

Plan without interest.

       IT IS FURTHER ORDERED that the length of the Plan shall remain 60 months.

       IT IS FURTHER ORDERED that the Plan payments shall be modified to the total

paid in months one through 37 of $53,645.51 plus $1,450.00 per month for month 38,

$2,950.00 per month for months 39-43, and $3,234.00 per month for months 44-60.

       IT IS FURTHER ORDERED that the base amount of the Plan shall be

$124,828.51.

                                    #      #     #

ORDER PREPARED AND SUBMITTED BY:


/s/ Samantha Kehl
Samantha Kehl
Texas State Bar No. 24062821
The Kehl Law Firm, P.C.
3706 Bellmead Dr.
Waco, Texas 76705
254-870-0105 Phone
888-317-7610 Fax
samantha_kehl@thekehllawfirm.com

ATTORNEY FOR DEBTORS
